Title: To George Washington from Major General Arthur St. Clair, 2 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Cranes Mills [N.J.] Feby 2d [1780] 11 oClock
          
          The Attack upon Buskerque as we have digested it, will be conducted in the following Manner—Colonell Hazen with two hundred pickd Men will pass at Halsteds Point and march across the Country, avoiding if possible every House, untill he arrives in the Rear of Donglasses House, which is, as we are informed, near the lower part of the Cantonement, and is to make the Attack—Colonell Willet with two hundred more to pass at De Harts Point and take Post near the Morning Star to co-operate with Colon[e]ll Hazen, making the necessarey Detachments on the back Roads to intercept the Patroles—a third Detachment consisting of two Capts. and sixty Men to pass at the new blazing Star to make an Attempt upon the Picket posted to the southward of Richmond and keep the Troops at that Post in Check—Colonell Ogdens Detachment to be moved down to the Neighbourhood of Elizabeth Town to be ready in case of any cross Accident.
          It is proposed that Colonell Hazen should move about ten oClock which will enable him to be at the Ground where he is to act about four oClock in the Morning; and the March of Colonell Willets and the other Detacht to be regulated in such a Manner as that they may arrive at their respective Stations about

the same time—if the Parties arrive undiscovered Success seems certain—if they are discovered they must retreat in the most expeditious way they can without Confusion—If this meets your Excellencys Approbation I shall be glad to receive it as soon as possible, and that some Combustibles were sent us in case any of the Houses should be defended. I have the Honour to be Sir Your Excellencys most obedient Servant
          
            Ar. St Clair
          
        